United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        September 12, 2003

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                 No. 03-40265
                               Summary Calendar



                        UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

                          NUVIA LETICIA GARCIA,

                                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-245-1
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Nuvia Leticia Garcia appeals her guilty-plea conviction and

sentence for possession of more than five kilograms of cocaine with

intent to distribute, a violation of 21 U.S.C. § 841(a)(1) and

(b)(1).

     Garcia    argues   that    the    district   court    clearly   erred     in

refusing to grant her a two-level “minor role” reduction under

U.S.S.G. § 3B1.2(b), based on her having been only a drug courier.

She also maintains--for the first time on appeal--that the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court abused its discretion by denying a minor-role reduction based

on a personal, fixed policy of always denying such reductions to

drug couriers. Insofar as Garcia directly challenges the denial of

the reduction, the district court did not clearly err.                See Leal-

Mendoza, 281 F.3d 473, 477 (5th Cir. 2002).                The court’s having

noted that Garcia was transporting a large quantity of drugs and

that she had done so before were sufficient to support the denial.

See, e.g., id.; United States v. Marmolejo, 106 F.3d 1213, 1217

(5th Cir. 1997).

     Garcia’s     challenge    to    the     district    court’s   reliance   on

a personal “fixed policy” of denying U.S.S.G. § 3B1.2(b) reductions

to all drug couriers is reviewable for plain error only.                      See

United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc);   United    States     v.    Olano,    507 U.S. 725,   732   (1993).

The district court judge in the instant case stated he has “always”

denied the reduction to drug couriers and “always will continue to

deny it.”    It is at least arguable that the district judge’s

explicit reliance on a personal policy of denying the minor-role

reduction to all drug couriers is an improper abdication of the his

judicial responsibility to address the individualized record of

each defendant when imposing sentence.                  See United States v.

Hartford, 489 F.2d 652, 655 (5th Cir. 1974); United States v.

Clements, 634 F.2d 183, 186-87 (5th Cir. 1981); United States v.

Johnson, 33 F.3d 8, 10 (5th Cir. 1994).                 Nonetheless, under the



                                       2
plain-error standard, Garcia has established neither that any such

error was “clear” or “obvious” nor that her “substantial rights”

were affected thereby.          See Olano, 507 U.S. at 734 (substantial

rights are affected only if error “affects the outcome of the

proceeding”).

          For the first time on appeal, Garcia also maintains that the

sentencing scheme of 21 U.S.C. § 841 is facially unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

As Garcia concedes, her argument is foreclosed by this court’s

decision in United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.

2000).           She raises the issue only to preserve it for possible

further review.

          The judgment of the district court is AFFIRMED.




G:\opin-sc\03-40265.opn.wpd           3